Citation Nr: 1826955	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the severance of service connection for intervertebral disc syndrome (IVDS) and arthritis from the lumbosacral strain, effective April 1, 2015, was proper.

2.  Whether the severance of service connection for right lower extremity sciatic nerve radiculopathy disorder due to the Veteran's lumbosacral strain, effective April 2015, was proper.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity sciatic nerve radiculopathy associated with a lumbosacral strain. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran has filed an appeal of denying service connection for multiple myeloma, which has just been certified to the Board.  The Veteran has requested a hearing on the claim for service connection for multiple myeloma.  As such, the Veteran will be provided a hearing at a later time.  

This appeal has been advanced on the Board's docket pursuant to (c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of a rating in excess of 10 percent for the lumbosacral strain and a rating in excess of 10 percent for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a September 2014 rating decision, the RO granted service connection for intervertebral disc syndrome and arthritis as part of the Veteran's already service connected lumbosacral strain and, as a separate disability, granted service connection for right lower extremity radiculopathy.  

2.  In an October 2014 rating decision, the RO proposed to discontinue service connection for both the right lower extremity radiculopathy and arthritis disability; at that time, the Veteran received notice that new evidence could be submitted in support of continuing service connection for the disabilities 

3.  In October 2014, the RO received additional medical records which reported the start of low back and right leg radiculopathy symptoms since 1979.

4.  The RO implemented the severance in a rating decision in January 2015 rating decision; notice of the final rating decision was mailed in January 2015 with the severance effective April 1, 2015. 

5.  The January 2015 rating decision did not discuss the additional medical records received in October 2014, nor is there any evidence that these records were ever considered by the RO in severing service connection for the arthritis disability and the right lower extremity radiculopathy disability.  

 6. The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(d) renders the severance service connection for lumbar spine IVDS and arthritis and severance of service connection for right lower extremity radiculopathy void ab initio.


CONCLUSION OF LAW

1.  The severance of service connection for lumbar spine IVDS and arthritis, effective April 1, 2015, was void ab initio, and service connection for lumbar spine IVDS and arthritis is restored.  38 U.S.C.A. §§ 1110, 5112 (a) (2012); 38 C.F.R.    §§ 3.105(d), 3.303 (2017).

2.  The severance of service connection for right lower extremity radiculopathy, effective April 1, 2015, was void ab initio, and service connection for right lower extremity radiculopathy is restored.  38 U.S.C.A. §§ 1110, 5112 (a) (2012); 38 C.F.R. §§ 3.105 (d), 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The provisions of 38 C.F.R. § 3.105(d) allow for severance of service connection when warranted by the evidence, but only after following certain procedural guidelines.  At the outset, the Board must determine whether the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  With severance of service connection for a disability, as it must with a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(d).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in rating reductions); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).

The RO must issue a rating action proposing severance of the service connection and setting forth all material facts and reasons for the reduction. The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction based upon, with the RO considering all evidence of record including consideration of any additional evidence received.  38 C.F.R. § 3.105(d)(i). 

The effective date of the severance will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Veteran's lumbar spine disorder was service connected as a lumbosacral strain in November 1976.  In June 2014, he filed a claim to increase the rating for the low back disability.  At that time, the Veteran also identified medical treatment after separation from service at Wright Patterson Air Force Base.  

In September 2014, the RO granted service connection for IVDS and arthritis and associated it with the lumbosacral sprain, awarding the combined lumbar spine disorder a 10 percent rating, and in addition, awarded a separate 10 percent rating for right lower extremity radiculopathy.  

On October 7, 2014, the Veteran filed a notice of disagreement regarding the ratings for both the lumbar spine disorder and the right lower extremity radiculopathy disorder.

Later in October 2014, a VA examiner stated an opinion could not be reached as to whether the Veteran had a chronic back disability.  He did not specifically address the arthritis or radiculopathy disabilities.  The RO had requested an opinion whether the service connected lumbosacral strain resulted in or caused the low back arthritis disability and/or right lower extremity radiculopathy.  

On October 21, 2014, the RO issued a rating decision proposing to severe the arthritis/IVDS and radiculopathy disabilities.  The Board notes the notification letter advised the Veteran to submit additional evidence within 60 days to submit additional evidence within 60 days as to why the arthritis and the radiculopathy disabilities should not be severed.  

The Board finds such evidence was received within this time period.  That same day, October 21, 2014, VA received medical records from Wright Patterson which indicated the Veteran had low back arthritis and radiculopathy symptoms dating back to October 1979 (three years after separation).  This is evidence indicating the Veteran had a chronic back condition with radiculopathy.  Yet, the RO never considered this evidence when it issued the January 2015 rating decision severing service connection for the arthritis and radiculopathy.  As noted, procedural due process requires The RO to consider this additional new evidence before finally severing the arthritis and radiculopathy disabilities. 

Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(d) and (i) were not met.  As the RO's January 2015 action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105, the severance of service connection is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for lumbar spine IVDS and arthritis and service connection for right lower extremity radiculopathy are restored from the effective date of the severance, April 1, 2015.


ORDER

The severance of service connection for lumbar spine IVDS and arthritis was improper, and restoration of service connection is granted.

The severance of service connection for right lower extremity radiculopathy was improper, and restoration of service connection is granted.


REMAND

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  As the Board has restored the arthritis and radiculopathy disabilities herein, a remand is required so that the Veteran's claims can be reviewed in the first instance by the AOJ for the entire applicable period.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his lumbar spine and right lower extremity radiculopathy.  Finally, given the time that will elapse on remand, updated VA treatment records should be obtained. 

Under the circumstances, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and severity of the low back disability and the right lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.    §  20.900 (c). Expedited handling is requested.)

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Wright Patterson Air Force Base since October 2014 as well as the records of any other private medical provider who has treated the Veteran's low back and right lower extremity radiculopathy disabilities.

All efforts to obtain these records must be documented in the file.  

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from September 2016 to the present.   

All attempts to obtain these records should be documented in the file.  

3.  After the record development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his lumbosacral strain with lumbar intervertebral disc disease and arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should address the Veteran's intervertebral disc syndrome, neurological disability, or scars, if any, related to the lumbosacral strain.  If so, the symptoms, severity, and functional limitations of those disabilities should be detailed.

4.  After the development requested is completed, readjudicate the increased rating claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


